DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 03/22/2021 has been entered. Claims 1-19 remain pending in the application. Claim 19 status shows “new”, the status should be “previously presented”.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE102016209462.9 filed on 5/31/2016 and DE102016212694.6 filed on 7/12/2016.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 16 and 17 are directed to a form of energy or a signal, which is non-statutory subject matter. Claims 16 and 17 recites a “computer-readable data medium” and “computer readable hardware storage device” respectively. Under current office policy, absent an explicit definition for the term “computer-readable medium” and “computer readable hardware storage device”, the broadest reasonable interpretation of the term is taken to include both: statutory forms of storage media, such as RAM, ROM, CD and storage devices, 
                The examiner suggests amending the claims to recite “on a non-transitory machine-readable medium”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 5-7, 9-14, 16-18 is rejected under 35 U.S.C 102(a)(1) for being anticipated by Sung(US20150320514).

Regarding claim 1 Sung teaches A method for orienting an industrial robot comprising: 
	Extracting at least one feature of a surrounding from signals of at least one imaging sensor, which is mounted on a movable part of the industrial robot before, while or after the industrial robot carries out movements ([0088] disclosing a method for orienting an industrial robot endoscope and tools and extracting a position of at least a feature point from at least one image sensor(camera) which can be mounted to the endoscope which carries out movements); and 
	Utilizing a SLAM algorithm for simultaneous localization and mapping to simultaneously: 
	Determine an absolute coordinate system and a map of the surroundings imaging at least one feature([0088]-[0089] disclosing using SLAM algorithm to simultaneously estimate the position of the robot and produce a 3D map with the position of the at least one feature. [0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable  part” and the feature); and 
	Determine an absolute pose of the movable part of the industrial robot, the absolute pose being a pose in the absolute coordinate system([0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable  part” and the feature, i.e. determine absolute pose in the absolute coordinate system).
 	wherein the industrial robot is mounted to a stationary base(Fig 1 discloses the surgical robot is a stationary robot).

	Regarding claim 5, Sung teaches The method as claimed in claim 1, wherein the industrial robot repeatedly carries out defined movements, the defined movements being translations or rotations of a link, further wherein the at least one feature of the surroundings is extracted during and/or after each movement from the signals of the at least one imaging sensor([0088] disclosing applying SLAM algorithm to images captured by camera and inertia measurement information such as acceleration and angular velocity “translation or rotation of a link” and extracting the location information of a feature at each state variable to predict the position and repeating the process. This is interpreted as extracting the feature of the surrounding during each move from the signal of at least one imaging sensor. See also [0096] disclosing measuring acceleration and orientation of the robot while it carries movements).

	Regarding claim 6, Sung teaches the method as claimed in claim 1, wherein the industrial robot outputs the absolute coordinate system([0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable  part” and the feature).

	 Regarding claim 7, Sung teaches The method as claimed in claim 1, wherein the at least one imaging sensor is mounted on a carrier link, and wherein the absolute pose for the carrier link is determined([0088] disclosing an image sensor(camera) which can be mounted to the endoscope which carries out movements. [0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope). 


	Regarding claim 9, Sung teaches The method as claimed in claim 7, wherein the carrier link is one of a plurality of links of the industrial robot, the plurality of links being movable as per a kinematic system([0088] disclosing determining kinematics of a plurality of links  which is understood to mean movable per a kinematic system, see also [0108] disclosing the kinematic information are stored).

	Regarding claim 10, Sung teaches The method as claimed in claim 9, wherein drives of the plurality of links are actuated for setting a pose, predetermined in an absolute coordinate system, of a tool interface of the industrial robot([0094] disclosing the slave robot performs surgery by operating the endoscope and tools “plurality of links” with a control signal received from the master device. [0112] and [0113] discloses the coordinates in a world coordinate system “absolute coordinate system”, this is interpreted as setting a pose predetermined in an absolute coordinate system).

([0112]-[0113] and [0117] disclosing determining orientation and positions of the tools in the real world coordinates by using the current state or previous state and predicting the position for a current state or future state, this is interpreted as taking into account the established absolute pose when setting a predetermined pose) .

	Regarding claim 12, Sung teaches The method as claimed in claim 10, wherein signals of an internal sensor system of the industrial robot are taken into account when setting the predetermined pose([0096] disclosing determining the inertia measurements by using acceleration sensors, i.e. signals from internal sensors are taken into account when setting the predetermined pose ).

	Regarding claim 13, Sung teaches The method as claimed in claim 1, wherein parameters of a movement model, which is based on a kinematic system of the industrial robot are calculated depending on the absolute pose and/or signals of an internal sensor system of the industrial robot([0117] disclosing the degree of movements of links is calculated using kinematics information such as link length “movement model” and acceleration  of links using internal sensors). 

([0117] disclosing using the kinematic data “movement model” to estimate the position of the links “predetermined pose”).


	Regarding claim 16,  Sung teaches A computer-readable data medium, stored on which there is a computer program which carries out the method as claimed in claim 1 when executed on a processor([0176] disclosing the method is stored on computer readable medium executed by a computer).

	Regarding claim 17, Sung teaches A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method according to claim 1([0176] disclosing a computer readable medium with the computer program stored on it and executed by a computer).

	Regarding claim 18, Sung teaches An industrial robot, comprising at least one imaging sensor  which is mounted on a movable part of the industrial robot ([0088] disclosing at least one image sensor(camera) which can be mounted to the endoscope which carries out movements); and
[0086] disclosing a controller that utilizes SLAM for determining position of endoscope). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable by Sung in view of Newman(WO2013045927).

Regarding claim 2, Sung teaches The method as claimed in claim 1, Sung does not teach wherein determining the map of the surroundings is a statistical estimate and the absolute pose is modeled as a probability density function.
Newman teaches wherein determining the map of the surroundings is a statistical estimate and wherein the absolute pose is modeled as a probability density function(page 11, lines 20-page 12 line 4 disclosing the use of probability density function to model the points in the cloud which is interpreted as meaning the absolute pose is modeled as a probability density function. While Newton does not state mapping of the surrounding is a statistical estimate, it can be interpreted that statistics was used to determine the probability density function and thus the mapping of the surroundings is a statistical estimate. It is also known that using probability is part of the SLAM method).
	Sung and Newman are analogous art because they are in the same field of endeavor, localization using vision sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung to incorporate the teaching of Newman of wherein It would have been obvious to try for mapping the surrounding of the robot with a finite number of solutions available.

Regarding claim 3, Sung as modified by Newman teaches The method as claimed in claim 2, wherein the SLAM algorithm iteratively carries out a Kalman filter algorithm, an extended Kalman filter algorithm, an unscented Kalman filter algorithm, or a particle filter algorithm(Sung [0088] disclosing SLAM algorithm is carried out through repetition of a prediction stage using Kalman filter).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable by Sung in view Heidenreich(US20180304891).
Regarding claim 4, Sung teaches the method as claimed in claim 1, Sung does not teach wherein the SLAM algorithm is based on a factor graph algorithm.
	Heidenreich teaches wherein the SLAM algorithm is based on a factor graph algorithm([0052] disclosing factor graph is used for a simultaneous localization and mapping, SLAM).
	 Sung and Heidenreich are analogous art because they are in the same field of endeavor, SLAM. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of  Sung to incorporate the teaching of Heidenreich of wherein the SLAM algorithm is based on a factor graph algorithm. It would have been obvious to try for obtaining simultaneous localization and mapping algorithm with a finite number of algorithms available.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable by Sung in view of Fujita(US10099365).
Regarding claim 8, Sung teaches The method as claimed in claim 7. Sung does not teach wherein the at least one feature of the surroundings is extracted from signals of a plurality of imaging sensors which are mounted on the carrier link, the plurality of image sensors being aligned in different directions. However Sung teaches at least one feature of the surrounding is extracted from signals of an imaging sensor mounted on the carrier link([0088] disclosing a camera mounted on an endoscope “carrier link” that extracts at least one feature point).
Fujita teaches a plurality of imaging sensors, the plurality of image sensors being aligned in different directions(col 3 lines 11-22 and figure 1 discloses two image sensors in different directions).
 Sung and Fujita are analogous art because they are in the same field of endeavor, visual sensor localization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung to incorporate the teaching of Fujita of the plurality of image sensors being aligned in different directions. It would have been obvious to try to map the surrounding of the robot with a larger field of view.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by Sung in view of Konolige(US20160016311).
Regarding claim 15, Sung teaches The method as claimed in claim 1, wherein the at least one feature of the surroundings is extracted from signals of a plurality of imaging sensors which are mounted on a plurality of links of the industrial robot, wherein absolute poses are determined for the respective links on the basis of the at least one feature, the absolute poses being poses in the absolute coordinate system, further wherein the absolute poses are used for calculating parameters of a movement model and/or for setting a predetermined pose of a tool interface of the industrial robot in the absolute coordinate system([0088]-[0089] disclosing using SLAM algorithm to simultaneously estimate the position of the robot and produce a 3D map with the position of the at least one feature. [0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable part” and the feature, the camera is mounted on an endoscope which is a carrier link movable part).
	Sung does not teach plurality of imaging sensors which are mounted on a plurality of links of the industrial robot.
	 Konolige teaches plurality of imaging sensors which are mounted on a plurality of links of the industrial robot(Figure 2C discloses cameras on different links).
	Sung and Konolige are analogous art because they are in the same field of endeavor, visual sensor localization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung to incorporate the teaching of Konolige of plurality of imaging sensors in order to integrate the sensor data to build up a digital model of the environment including sides, floor ceiling, etc.([0041]).
	
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable by AHN(US20120155775) in view of Sung and Choi(US8855819).

Regarding claim 19, Sung teaches the method of claim 1, wherein the absolute coordinate system is an absolute stationary coordinate system([0112]-[0113] disclosing calculating an absolute position of the robot using a world coordinate system “stationary absolute coordinate system”.
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170132794 discloses pose estimation method.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664